Exhibit 21.1 GSI GROUP INC. SUBSIDIARIES Subsidiary Place of Incorporation GSI Group Corporation Michigan GSI Group Japan Corporation Japan GSI Group Singapore Pte. Ltd. Singapore GSI Group GmbH Germany GSI Group Limited United Kingdom GSI Group UK Investments Holding Limited United Kingdom GSI Group Precision Technologies (Suzhou) Co., Ltd. China GSI Lumonics Asia Pacific Ltd. Hong Kong Excel Technology, Inc. Delaware Excel Technology (Lanka) Pvt. Ltd. Sri Lanka Excel Technology Asia Sdn. Bhd. Malaysia GSI Group Europe GmbH Germany GSI Applications Development Pvt. Ltd. Sri Lanka GSI Group Italy SRL Italy NDS Surgical Imaging, LLC Delaware NDS Holdings, BV Netherlands NDS Surgical Imaging BV Netherlands JADAK LLC New York JADAK Europe BV Netherlands
